                                                               United States District Court
                                                                 Southern District of Texas

                                                                    ENTERED
                  IN THE UN ITED STATES DISTRICT COURT          November 15, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS             David J. Bradley, Clerk
                            HOUSTON DIVISION



HARVEY SMITH,
TDCJ #01990542 ,

                  Petitioner,


                                            CIVIL ACTION NO . H-19-0258
LORIE DAVIS, Director,
Texas Department of Criminal
Justice - Correctional
Institutions Division,

                  Respondent .


                     MEMORANDUM OPIN ION AND ORDER


        Harvey Smith (TDCJ #01990542) has filed a Petition for a Writ
of Habeas Corpus By a Person in State Custody (npetition'') (Docket
EntfY              challenge an aggravated robbery conviction entered
against him in 2015. He has also filed Petitioner 's Mem orandum of

      Brief       support   (Docket Entry              Now pending
Respondent Lorie Davis's Motion for Summary Judgment with Brief

Support (nRespondent's MSJ'') (Docket Entry No.           arguing that
the   Petition       barred          governing one-year statute             of

lim itations .      response , Sm ith has filed a Memorandum          Brief

(Docket Entry No. 24) with an nAffidavit         Support of (an) Order
Granting Summary Judgment'' in his favor (Docket Entry No. 25). He
      also provided Exhibits (Docket Entry             and an untitled
pleading that has been docketed as          Supplemental Memorandum in
support of Smith's Petition for federal habeas relief (Docket Entry
No . 30). After considering a11 of the pleadings, the state court
records, and the app licable law , the court will grant Respondent 's

MSJ and will dism iss this action for the reasons explained below .


                   Backqround and Procedural Historv

     In 2014 a grand jury            Harris County, Texas, returned an
indictment against Smith in Cause No . 1421605, accusing him

aggravated robbery with a deadly weapon , namely a firearm x              The
State gave notice that        intended to seek enhanced punishment

because Smith had a prior felony conviction x          On March         2015 ,

a jury in the 176th District Court of Harris County found Smith
guilty of aggravated robbery as charged in the indictment .3              The

jury also found that the enhancement allegation was true and
sentenced Sm ith to 28 years' imprisonment .4

     On   direct   appeal   Sm ith    argued   that    the   evidence     was

insufficient to support his conviction for aggravated robbery

because the State failed to prove beyond a reasonable doubt that he


     lsee Indictment , Docket Entry No . 16-8 , p . 18 . For purposes
of identification , a11 page numbers refer to the pagination
imprinted at the top of the page by the court's electronic filing
system, CM/ECF.
      zstate 's Notice of Intent to Seek Enhancement, Docket Entry
No . 16-8, p . 77 .
     Bverdict, Docket Entry No . 16-8 ,        102 .

      4court Reporter 's Record ,              Docket Entry         16-12 ,
P . 18 .
used      exhibited a                                          offense

and that he was guilty of, at most, theft x    The intermediate court

of appeals rejected that argument and affirmed the conviction
aggravated robbery after summarizing the evidence presented at

trial, as follows :

       Juan Carlos Martinez worked as a mechanic for a trucking
       company . He was working alone on a Saturday afternoon ,
       repairing a transmission, which required the use of an
       air compressor . While he was working , he heard a noise
       that sounded like a person throwing items into the bed of
       a pickup truck. A s he got up to investigate, he noticed
       that the hoses attached to the air compressor had
       deflated . Martinez saw appellant Harvey Smith r a man he
       recognized , having seen him speaking with the manager of
       the trucking company in the past . Martinez saw that Smith
       had put tools and the air compressor in the back of a
       brown Chevy pickup truck .

       Martinez approached the truck and attempted to rem ove the
       air compressor . Smith began yelling angrily , and Martinez
       responded, saying, uIt's m ine, it's mine .'' Sm ith then
       pulled a black semiautomatic pistol from his waistband
       and pointed it at Martinez's chest, causing him to fear
       that he would be killed or injured. Martinez backed away,
       and Smith shot twice toward his feet . Smith then got into
       the truck and sped away .

       Houston Police Department Officer J. Gomez responded to
       a call about the robbery . Martinez told him that someone
       who had previously worked for the trucking company had
       fired a gun at him and taken an air compressor. Officer
       Gomez later testified that Martinez was nervous and
       rattled , and he had difficulty hearing . Officer Gomez
       canvassed the area but did not find any spent shell
       casings. However, he testified that shell casings are not
       always recovered after a gun is fired .

       Michael Tyler, the manager of the trucking company,
       confirmed the shooter's identity and provided his name
       and date of birth to patrol officers . During the


       sAppellant's Brief, Docket Entry No . 16-6, p .
investigation of this robbery , Houston police officers
drove past Sm ith's house , where they saw a brown Chevy
pickup truck that matched the description of the truck
used to take the compressor .

Smith was charged with aggravated robbery . Martinez
testified at trial, saying that Sm ith held him at
gunpoint, took an air compressor he had been using, and
fired two shots at his feet . According to Martinez, the
robbery occurred at about 2 :00 p .m . or 3:00 p .m . Martinez
testified that he had         identified     Smith     from  a
photographic array, and he also identified him in open
court as the person who took the air compressor and fired
shots at him .

Another mechanic, Jose Portillo, testified that he had
loaned the air compressor to Martinez . He did not witness
the robberyr but he heard a sound that Martinez later
told him was a gunshot . However, he testified that the
shot was fired around 11:00 a .m . or 11:30 a.m . This was
consistent with the police department incident report .
However, Portillo also testified that other activities
that occur on the premises make noises similar to
gunshots, such as pallet repair and hammering .

Tyler also identified Smith in open court as someone who
had worked briefly for him as an independent trucker .
Tyler admitted that he owed Smith $200 around the time of
the robbery .

Sm ith testified in his own defense, agreeing that he had
worked briefly for Tyler as an independent trucker . He
said that Tyler owed him $421, and a $200 check from him
had bounced due to insufficient funds . Smith testified
that Tyler was indignant when told about the bounced
check. Smith said he called Tyler many tim es to attempt
to recover the money owed , but he was unable to connect
with him .

Smith    adm itted that he went to the trucking company
around    11 :00 a .m . on the day of the robbery . He admitted
taking    the air comp ressor and conceded that it did not
belong    to him . He intended to use his possession of the
compressor to persuade Tyler to pay the $421 that he
allegedly was owed . Smith testified that the compressor
was not in working order, and he later sold it for $65.

                              -
                                  4-
       Smith's testim ony differed sharp ly from Martinez's on the
       issue of the gun . Smith denied having, brandishing, or
       firing a gun . Smith testified that he was 64 years old,
       and he had never robbed anybody .

Smith v. State, No. 01-15-00312-CR, 2016 WL3662447,                       (Tex.
App.     Houston E1st Dist.) July        2016, no pet.).6 Because Smith
       not appeal further by filing         petition for discretionary

review with the Texas Court of Criminal Appeals,R                  conviction

became final thirty days later on August           2016 .8

       On August        2017, Sm ith executed an Application for a Writ

of Habeas Corpus Seeking Relief from Final Felony Conviction Under

Code    of   Criminal    Procedure,     Article   11.07      CAstate    Habeas
Application''), asserting      claims        ineffective      assistance of
counsel.g      A fter     considering         record,      which       included

supplemental briefing from Smith , the trial court recommended that



       6Memorandum Opinion, Docket Entry No. 16-1, pp .

       7Advisory from the Clerk's Office, Court of Criminal Appeals,
Austin, Texas, Docket Entry No. 15-3, p . 2 (certifying that no
petition for discretionary review was received regarding Smith's
appeal).
      8smith requested an extension of tim e to file an out-of-time
petition for discretionary review . See Motion to Extend Tim e to
File Pro Se Petition for Discretionary Review , Docket Entry No . 15-
2, pp . 2-8 .   The Texas Court of Crim inal Appeals denied that
request on October 21, 2016 . See Official Notice from Court of
Crim inal Appeals of Texas, Docket Entry No. 15-2, p . 9.
     gstate Habeas Application, Docket Entry No . 16-21, pp . 2-24.
Although it was received by the Harris County District Clerk's
Office on September 11, 2017, Sm ith's pro se subm issions are
subject to the prison mailbox rule, which applies to post-
conviction proceedings in Texas, see Richards v . Thaler , 7l0 F.3d
573, 578-79 (5th Cir. 2013). Under this rule, Smith's State Habeas
Application was filed on the date it was executed and placed in the
prison mail system on August 27, 2017.           See State Habeas
Application , Docket Entry No . 16-21, p . 24.
relief be denied x o The Texas Court of Crim inal Appeals summarily

denied relief without a written order on December 19, 2018 .11

     On January 1O, 2019, Smith filed the pending federal habeas

corpus Petition under 28 U .S .C . 5 2254 .12       Smith     raises the

following arguments :

          He was den ied effective assistance of counsel
          before and during his trial because his attorney
           failed to : (a) conduct an adequate investigation;
           (b) object to perjured testimony; (c) object to
           improper     arraignment   and   amendment    of     the
           indictment; and (d) argue in closing that Smith was
          guilty only of a lesser-included offense .

          There was no evidence to support his conviction for
          aggravated robbery or for the finding that a deadly
          weapon was used to comm it the offense .

          He was denied due process when the trial court
          erred by    (a) denying his motion for a directed
          verdict; (b) overruling objections to State's
          Exhibits four and five; (c) overruling an objection
          to the State 's use of an enhancement offense over
          ten years o1d and not alleged in the indictment;
           (d) conducting his arraignment in the presence of
          the jury; and (e) allowing an untimely amendment of
          the indictment without notice .



     loTrial Court Writ No . 1421605-A , Clerk 's Summary Sheet , Docket
Entry No . 16-21 , p . 1 .

      llAction Taken on Application No . WR-88,622-02, Docket Entry
No . 16-19, p . 1 .

     H petition , Docket Entry No . 1 , pp . 1-16; Supplemental Petition
(Continuation), Docket Entry No. 1-1 pp . 1-22. The pleadings are
undated , but arrived in an envelope post-marked January 1O, 2019 .
See Envelope sent by Priority Mail, Docket Entry No . 1-2, p . 3 .
Smith does not indicate when he placed his pleadings in the prison
mail system . Using the date most favorable to Smith , the court
will assume for purposes of this order that his Petition was filed
on January 1O, 2019 .
           His sentence is illegal because of an improper
           enhancement, resulting from the adm ission of
           evidence adm itted in violation of a motion in
           limine and of which he lacked notice .

           The prosecution engaged in misconduct by (a) using
           uimproper methods calculated to produce a wrong
           conviction''; and (b) suborning perjured testimony
           He is actually innocent of the offense of aggravated
           robbery with a deadly weapon x3

The respondent argues that the Petition must be dism issed as barred

by the governing one -year statute of lim itations on federal habeas

corpus review .l4

                             II . Discussion

A.   The One-Year Statute of Limitations

     According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the ''AEDPA'Q , Pub .    No. 104-132, l1O Stat. 1214 (1996),
all federal habeas corpus petitions filed after April              1996 , ar e

subject      a   one -year   limitation s period   found           28 U.S.C.
: 2244 (d), which runs from the latest of
           the date on which the judgment became final by the
           conclusion of direct review or the expiration of
           the time for seeking such review ;

           the date on which the impediment to filing an
           app lication created by State action in violation of
           the Constitution or laws of the United States is
           removed , if the applicant was prevented from filing
           by such State action ;



     H petition ,   Docket    Entry   No .   1,    pp .    6-8 ;    Petition
(Continuation), Docket Entry No. 1-2, pp . 6-14, 17-19; Memorandum
of Law , Docket Entry No . 2 , pp . 2-17 .

     M Respondent's MSJ , Docket Entry No . 15 ,          7-16 .
               the date on which the constitutional right asserted
               was initially recognized by the Supreme Court , if
               the right has been newly recognized by the Supreme
               Court and made retroactively app licable to cases on
               collateral rev iew ; or

         (D)   the date on which the factual predicate of the
               claim  or claims presented      could have    been
               discovered through the exercise of due diligence .

28 U .S .C .        2244 (d)(1).   Because the pending Petition was filed
well after April            1996 , the one-year limitations period clearly

applies .      See Flanaqan v . Johnson ,         F.3d 196,      (5th Cir.
1998) (citing Lindh v. Murphv,                       (1997)).

         As noted above, Smith challenges a state court judgment of
conviction entered against him by the tria l court on March

2015, and affirmed by the intermediate court of appeals on July 7,

2016. Although he did not appeal further by filing a petition for

discretionary review w ith the Texas Court of Crim inal Appea ls , his

time to do so expired thirty days later on August 8, 2016 .             See

T ex .      App .      68.2(a). The conviction became final for purpose
of federal habeas rev iew on that date , meaning that the statute of

limitations expired one year later on August 8, 2017 , pursuant

5 2244 (d) (1)(A ) . See Roberts v . Cockrell, 319 F.3d 690, 694 (5th
         2003) (observing that a conviction becomes final for purposes
of 5 2244 (d)(l)(A) nwhen the time for seeking further direct review
in the state court expiresv); Jones v. Quarterman, Civil Action
Nos. H-09-0624           H-09-0626, 2009        2524602,        (S.D . Tex .

Aug .          2009) (concluding that the judgments became final for

                                       -
                                           8-
purposes of 5 2244 (d) (1) (A) when petitioner's time to file a

petition for discretionary review expired). The federal Petition
that was filed by Sm ith on January             2019 , is late by more than

a year (approximately 52O days) and                 therefore barred by the

statute of limitations unless a statutork or equitable exception
applies .


B.   The Availability of Tolling Under 28 U .S.C . 5 2244 4d)(2)

     Under 28 U .S.C.         2244(d)(2), the time during which a
uproperly filed app lication for State post-conviction or other

collateral   review ''   is   pending       shall    not     count   toward   the

limitations period on federal habeas rev iew .                Sm ith executed a

post-conv iction State Habeas Application on August 27 , 2017, which

remained pending for          days until            Texas Court of Criminal

Appeals denied relief on December                   2018 .    However , because

Smith 's State Habeas Application was not filed until after the

federal habeas statute of lim itations had already exp ired on August

8, 2017 , this proceeding does not            the limitations period under

5 2244(d)(2).   See Scott v . Johnson, 227 F.3d 260, 263 (5th Cir.
2000). As a result, Smith's federal Petition must be dismissed as
untimely unless some other statutory or equitable basis exists to

extend the statute of limitations on federal habeas review .


C.   There is No Other Basis for Statutory or Equitable Tolling

     Sm ith has filed more than one response to the Respondent 's

MSJ , but he makes no effort to demonstrate that there is any other

                                   -
                                       9-
basis to toll the limitations period and                     p leadings do not

disclose any. Smith does not assert that he was subject to state
action that impeded him       from filing his Petition                a timely

manner.     See     U.S.C. 5 2244 (d)(1)(B).          Likewise, none of his
claims are based on a constitutional right that has been newly

recognized by the Supreme Court.              See 28 U.S.C. 5 2244 (d)(1)(C).
Moreover, none of his claims raise a constitutional issue that

based on a new      ''factual predicate'' that could not have been

discovered    previously       the      petitioner     had    acted   with   due

diligence. See 28 U .S.C.       2244(d) (1) (D).
       The court notes that Sm ith asserts a claim that he is actually

innocent of the aggravated robbery offense .                 If proven , actual

innocence may excuse a failure to comply w ith the one-year statute

of limitations on federal habeas corpus review .              See Mcouiggin v .

Perkins, 133 S . Ct. 1924, 1928 (2013). As the respondent correctly
notes, n(a)Ctual innocence means 'factual innocence, and not mere
legal insufficiency .''' United States v . Jones ,               F .3d 381 , 384

(5th         1999) (quoting Bouslev v . United States,                       614,
623, 118 S . Ct. 1604, 1611 (1998)).15              To be credible a habeas
petitioner must support a claim                 actual innocence with nnew

reliab le ev idence - whether it be excu lpatory scientific evidence,

trustworthy eyewitness accounts, or critical phy sical evidence

that was not presented at trial .'' Sch lup v . Delo , 115 S . Ct . 851,


       lsRespondent 's MSJ , Docket Entry No .          p.
                                   -
                                       10 -
865 (1995).         To prevail on such a claim a petitioner must show

uthat it is more likely than not that no reasonable juror would
have convicted him in the light of the new evidence .'' Id . at 867 .

      Smith does not support his claim with new ev idence that was

not availab le at trial or that demonstrates his actual innocence

under the standard articulated in Schlur .         Instead , he primarily

points       the trial transcript and argues that he is actually

innocent because the evidence was insufficient to demonstrate that

he used         exhibited a firearm during the offense x 6       Sm ith 's

insufficiency-of-the-evidence argument was rejected on direct
appeal, where the appellate court noted that there was testimony

from the victim that Sm ith threatened him with a firearm and caused

him to fear for his life while taking an air compressor that

not   belong    to    Smith .   See   Sm ith ,     01-15-00312-CR ,   2016

WL 366244 7 , a t         Based on this evidence , the appellate court

concluded that the jury could have found the essential elements
aggravated robbery beyond a reasonab le doubt . See id .

      Smith does not present any evidence that refutes the appellate

court's fact findings , which are presumed correct on federal habeas

corpus reviewx7 See 28 U .S.C.           2254(e)(1); Sumner v . Mata,


     M supplemental Petition , Docket Entry No .              Pp .
Petitioner 's Memorandum of Law , pp . 4-10.

     l?A state court 's findings of fact are l
                                             'presumed to be correct''
on federal habeas review unless the petitioner rebuts those
findings with uclear and convincing evidence .'       '    28 U .S .C .
5 2254(e) (1).
S. Ct. 1303, 1304-05         (1982)   (per curiam) (stating that Bthe
presumption         correctness is equally applicable when a state

appellate court , as opposed to a state trial court, makes

finding of fact'o ; Moodv v . Quarterman, 476 F.3d           268
2007) (same) (citations omitted)        To the extent that Smith appears
      challenge the credibility of          State 's witnesses and their

testimony at trial,l8 the appellate court observed that the jury as

ufree to draw its own conclusions about the witnesses ' credibility ,

and the verdict reflects the jury's implicit conclusion that (the
victim) was credible and the contrary testimony offered by Smith
was            Smith , No . O1-15-OO312-CR , 2016 WL 3662447, at

Credibility determinations of this sort are not subject to judicial
second-guessing on appeal. See id . (citations omitted). Likewise,
a federal habeas corpus court may not substitute its v iew of the

evidence for that of the fact-finder . See Weeks v . Scott ,           F .3d

1059, 1062      (5th    Cir. 1995).     Rather, when     considering    the
sufficiency    of      the evidence, ''laqll credibility      choices and
conflicting inferences are to be resolved in favor of the verdict .''

Ramirez v . Dretke, 398 F.3d 691, 695 (5th Cir. 2005) (citation
omitted). Because Smith has not presented new, reliable evidence
showing that he           actually innocent of comm itting the charged

offense as found by the jury, he is not entitled to tolling under
Mcouiqqin .


       l8petitioner 's Memorandum of Law , Docket Entry No . 2 , pp . 7-10 ,
16 -17 .
     Sm ith has not otherwise shown he pursued federal review of his

claims with the requisite due diligence or that equitable tolling

is availab le becau se u'some extraordinary circumstance stood in his

way ' and prevented timely filing .'' Holland v . Florida , 13O S .

2549, 2562 (2010) (quoting Pace v . DiGuqlielmo, 125 S. Ct. 1807,
1814 (2005)).      Although Smith represents himself,                is settled
that a prisoner 's pro &: status , incarceration , and ignorance of

the 1aw do not excuse his failure to file a timely petition and are

not grounds for equ itab le tolling . See Felder v . Johnson ,               F .3d

168 , 171-72               2000)7 Fisher v . Johnson,             F .3d

(5th Cir. 1999).          Because Smith       fails to     establish that any

exception         the   AEDPA     statute    of   lim itations    applies,     the

Respondent's MSJ        will be    granted, and      the    Petition      will be

dismissed as untimely under 28 U .S .C. 5 2244 (d) (1)

                  111 .    Certificate of Appealabilitv

     Rule       of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that                 adverse to the petitioner .         A

certificate of appealability will not issue unless the petitioner

makes ua substantial showing of the denial of a constitutional

right,''       U .S.C. 5 2253(c)        which requires a petitioner
demonstrate ulthat reasonable jurists would find the district
court 's assessment of       the constitutional          claims   debatab le   or

wrong .''' Tennard v . Dretke, 124 S. Ct . 2562, 2569 (2004) (quoting
Slack v . McDaniel, 12O S. Ct. 1595, 1604 (2000)). Where denial of
relief is based on procedural grounds, the petitioner must show not

only that ujurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional

right z'' but also that they uwould find it debatab le whether the

district court was correct in its procedural ruling .'' Slack , l20

        at 1604.   Because this court concludes that jurists
reason would not debate whether any procedural ruling in this case

was correct, a certificate of appealab ility will not issue .


                     IV .   Conclusion and Order

     A ccordingly , the court ORDERS as follows :

          Respondent Davis's     Motion     for   Summary   Judgment
          (Docket Entry No . 15) is GRANTED .
          The Petition for a Writ of Habeas Corpus By a
          Person in State Custody filed by Harvey Sm ith
          (Docket Entry No . 1) is DISMISSED WITH PREJUDICE.
          A certificate      appealab ility is DENIED .

     The Clerk shall prov ide a copy of this Memorandum Opinion and

Order to the parties .

     SIGNED at Houston , Texas , on this 15th day of November, 2019 .




                                        w     S IM LA KE
                                SENIOR UNITED STATES DISTRICT JUDGE



                                 -
                                     14 -
